COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00274-CR


JEROME VIRGIL BURKHALTER                                                 APPELLANT

                                           V.

THE STATE OF TEXAS                                                              STATE


                                       ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                          MEMORANDUM OPINION1
                                        ----------

      Appellant Jerome Virgil Burkhalter attempts to appeal from a May 18, 2010

judgment convicting him of misdemeanor assault causing bodily injury. The trial

court’s certification of Burkhalter’s right of appeal, which both Burkhalter and his

attorney signed, states that this “is a plea-bargained case and the defendant has

NO right of appeal.” See Tex. R. App. P. 25.2(a)(2). On July 7, 2010, we notified

Burkhalter that the trial court’s certification of his right to appeal had been filed in

      1
       See Tex. R. App. P. 47.4.
this court, that the certification states that this is a plea-bargain case and he has

no right of appeal, and that the appeal may be dismissed unless he or any party

desiring to continue the appeal filed a response on or before July 19, 2010,

showing grounds for continuing the appeal. See Tex. R. App. P. 44.3. On July

22, 2010, we granted Burkhalter’s motion for extension of time to file a response

to our July 7, 2010 letter, extending the deadline to file a response to no later

than August 23, 2010.          We have not received a response.       Therefore, in

accordance with the trial court’s certification, we dismiss the appeal. See Tex. R.

App. P. 25.2(a)(2), 43.2(f).

                                             PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 14, 2010




                                      2